Citation Nr: 1748646	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  07-24 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep impairment, diagnosed as obstructive sleep apnea, to include as secondary to herbicide exposure and service-connected type II diabetes mellitus, chronic renal failure, coronary artery disease with congestive heart failure, and breathing problems associated with coronary heart disease with congestive heart failure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  It was last before the Board in July 2017, whereupon it was remanded to the RO for additional development of the record.  After completion of that development, the case was returned to Board for its adjudication.

The claims file does not include a copy of the Veteran's most recent Supplemental Statement of the Case.  The file does, however, indicate that the Veteran furnished a signed form in August  2017, presumably included with the Supplemental Statement of the Case, confirming receipt of that document and indicating an intent to forward the Veteran's case to the Board immediately.  For this reason, and to avoid unwanted delay, the Board will proceed with the case at this time.

In July 2010, the Veteran testified before the undersigned during a Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file.


FINDING OF FACT

The Veteran does not have a sleep disorder, to include obstructive sleep apnea, that was incurred in, caused or otherwise etiologically related to his service, including any exposure to herbicides therein, or that was caused or aggravated by any of his service-connected disabilities.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1133, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.313 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Relevant Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Furthermore, if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii). 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

In 2010, changes were made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391  (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29  (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii), 3.313(a). 

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Analysis

The Veteran claims that he has a sleep condition that was incurred during his active duty service, caused by his in-service exposure to herbicides, including Agent Orange, and/or that was caused or aggravated by his service-connected diabetes.  His service treatment records (STRs) show that he was not diagnosed with any sleep disorders and did not complain of any related symptoms during his military service.  Private treatment records are also relatively, if not completely, silent for any diagnoses of sleep disorders or related complaints.  VA treatment records, however, reflect that the Veteran was assessed as having anxiety and insomnia in June 2007 and that he was diagnosed with severe obstructive sleep apnea (OSA) after a sleep study in May 2009.  See VA Treatment Notes dated in June 2007 and May 2009.  However, there is no mention of any current diagnosis of insomnia and little to no mention of any current difficulties sleeping during the period on appeal.

During his July 2010 Travel Board hearing, the Veteran testified that his difficulties sleeping were present during, and have persisted since, his service.  In describing the sleep difficulties, he explained that they were associated with nervous feelings and manifested by his waking up in the middle of the night. 

A June 2014 VA examination report indicates that, in the examiner's opinion, the Veteran's OSA is less likely than not incurred in or related to his military service.  The examiner stated that she found no evidence of a diagnosis of OSA in service, chronicity of OSA since service, or aggravation of OSA by a service-connected condition.

In a May 2016 addendum opinion, the examiner indicated that there is no known causal relationship between OSA and the Veteran's service-connected conditions, to include his diabetes, chronic renal failure, coronary artery disease with congestive heart failure, and the breathing problems associated therewith.  Thus, the examiner opined that it is less likely than not that the Veteran's OSA is caused or aggravated by or otherwise related to those conditions.  The examiner explained that the Veteran's OSA is, however, caused by and related to his obesity.

In a July 2017 addendum opinion, the examiner added and reiterated that, in essence, no sleep impairment disorder of the Veteran's was caused or aggravated by any of his service-connected conditions.  The examiner's rationale was that there was a dearth of objective evidence to support causation or aggravation.

After review and consideration of all of the evidence of record, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has a sleep disorder that was incurred during, caused or aggravated by, or is otherwise etiologically related to his military service or any of his service-connected conditions.

First, there is no competent evidence that the Veteran incurred a sleep disorder during his military service, within one year thereafter, or otherwise as a result of his military service.  The only evidence to that effect are the Veteran's own statements.  The Board finds, however, that diagnosis of a sleep condition and opining as to its etiology requires, in this instance, that the person making such a diagnosis have appropriate medical education, training, or experience.  The Veteran has not demonstrated that he has such education, training, or experience.  Therefore, the Board finds that he is not competent to diagnose himself with a sleep disorder, and that there is no competent evidence of his diagnosis with a sleep disorder, during his service or within one year afterward.  The VA examination reports and the Veteran's medical records indicate that he was not even thought to have a sleep disorder by any medical professional until about 40 years after his military service.  They also reflect that his OSA, specifically, was not caused by his military service.  And as for the previously mentioned impression of anxiety and insomnia, the Veteran does not appear to have been formally diagnosed with insomnia.  Furthermore, based on the fact that the condition was substantively addressed just once in his medical records, it also appears that insomnia was a transient, or fleeting symptom, and that it is not an actual current disability.  Therefore, in the absence of competent evidence that the Veteran's sleep disorder (specifically, his sleep apnea) was incurred during or otherwise caused by his military service or within one year thereafter, the Board finds that the preponderance of the evidence weighs in favor of a finding that it was not.

There is also no competent evidence that the Veteran's sleep disorder/sleep apnea was caused by his in-service herbicide (i.e., Agent Orange) exposure.  Obstructive sleep apnea is not a condition that VA has found to be associated with or caused by exposure to Agent Orange, and the VA examiner indicated that no such relationship exists, medically.  See 38 C.F.R. § 3.309(e); VA examination report dated in June 2014.  Here again, the only evidence to the contrary are the Veteran's statements, and here again, those statements are not competent evidence.  Thus, in the absence of any competent evidence to the contrary, the Board finds that the Veteran's obstructive sleep apnea (his only currently-diagnosed sleep disorder during the period on appeal) was not caused by and is not related to any exposure of his to Agent Orange or any other herbicide agents while he was serving in the military.

There is no competent evidence that the Veteran's sleep apnea was caused or aggravated by his service-connected disabilities, either.  Again, the Veteran is not competent to make such an opinion, and there is no supporting evidence of any such causation or aggravation other than the Veteran's own statements.  Further, the VA examiner also opined that no such causation or aggravation of the Veteran's sleep apnea (or any other sleep disorder) occurred here.  Thus, the Board again finds that the preponderance of the evidence weighs against the Veteran's claims.

Accordingly, the Board finds that the Veteran is not entitled to service connection for obstructive sleep apnea, and this claim must be denied.


ORDER

Entitlement to service connection for sleep impairment, diagnosed as obstructive sleep apnea, to include as secondary to herbicide exposure and service-connected type II diabetes mellitus, chronic renal failure, coronary artery disease with congestive heart failure, and breathing problems associated with coronary heart disease with congestive heart failure, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


